Citation Nr: 1444014	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for injury to muscle group XIX associated with stab wound of the left abdomen.

2.  Entitlement to an initial disability rating in excess of 10 percent for scar associated with stab wound of the left abdomen.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from April 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO granted the Veteran service connection for what it identified as a stab wound scar of muscle group XIX, assigning an initial 10 percent disability rating.  The Board remanded the claim in July 2010 for additional development, and in a February 2011 rating decision, the agency of original jurisdiction (AOJ) also granted a separate 10 percent rating for muscle impairment from the stab wound.

In June 2011, the Board denied entitlement to an initial rating in excess of 10 percent for the stab wound scar.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Memorandum Decision, the Court vacated the June 2011 Board decision and remanded the claim for further proceedings.  The Board thus remanded the claim, most recently in December 2013, for further evidentiary development and adjudication.  The Board instructed the AOJ to seek to obtain relevant records, provide the Veteran with a VA examination, and then re-adjudicate the claim.  The AOJ obtained the necessary records and scheduled the Veteran for VA examination, which was conducted in May 2014.  The Veteran was then provided a supplemental statement of the case (SSOC) in July 2014, in which the AOJ again denied the Veteran's claims for increase.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected injury of muscle group XIX is manifested by no worse than moderate disability; no loss of deep fascia or muscle substance, loss of power, lowered threshold of fatigue, fatigue-pain, or impairment of coordination has been shown.

2.  The Veteran's scar associated with stab wound of the left abdomen has been shown to measure a total of no more than 3.5 square inches in area; the scar is painful and deep but does not cause any disabling effects or limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for an injury of muscle group XIX have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5319 (2013).

2.  The criteria for an initial rating in excess of 10 percent for scar associated with stab wound of the left abdomen have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008. See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through a January 2008 notice letter, the Veteran received notice of the information and evidence needed to substantiate his underlying claim for service connection.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the January 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned January 2008 notice letter.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the January 2008 notice letter.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claim for higher initial ratings falls squarely within this pattern.  Thus, no additional VCAA notice was required with respect to the claims on appeal.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Records of the Veteran's post-service treatment with both private and VA treatment providers are of record.  In addition, the Veteran was afforded VA examinations in May 2008, September 2010, and May 2014; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his service-connected residuals of stab wound to the left abdomen, including injury to muscle group XIX and scar, are more disabling than reflected by the 10 percent ratings initially assigned to each disability.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Relevant medical evidence of record consists of VA examinations conducted in May 2008, September 2010, and May 2014, as well as records of VA and private treatment the Veteran has received during the claim period.  VA treatment records reflect that the Veteran was seen in September 2011 with complaints of pain in his left flank that increased with bending.  His treatment provider noted that the Veteran had palpable scar tissue and diagnosed him with chronic abdominal pain, for which he was prescribed medication.  In addition, the Veteran has contended on multiple occasions that he experiences a "knotting" sensation in the area of the wound, particularly when bending or sitting, that causes pain for which he has been prescribed medications.  In addition, the Veteran has submitted multiple letters from private treatment providers, including in April 2008, October 2008, December 2009, and July 2013, in which his private physicians have noted the Veteran's complaints of pain in his left abdomen that increased with bending and caused a "knotting" sensation several times per month.  The April 2008 physician's letter specifically noted that the Veteran had an 8-inch scar on the left flank from the stab wound, as well as a second puncture wound, and occasionally experienced muscle spasms and discomfort "associated with the wound."  The October 2008 physician indicated that the Veteran's "persistent discomfort and spasm" was "probably related to persistent scar tissue and nerve injury."

Report of the May 2008 VA examination reflects the examiner's note that the initial wound, which occurred in service, penetrated the external abdominal muscle but not the internal muscle, and did not cause any neurological or vascular damage.  The examiner noted the Veteran's complaint of a "knotting sensation" at the wound that improved with stretching, as well as generalized pain to the left abdomen.  Physical examination confirmed "knotting" of the scar when the Veteran sat, as well as some tenderness to palpation of the scar.  Range of motion of the back, hips, and legs was not found to be limited by the wound, and the scar was found to be stable without adhesions and very slight keloid formation.  It was measured as 7 inches by 0.5 inches, with depression and separation of the muscle noted.  Similarly, at the September 2010 VA examination, the Veteran complained of an "uncomfortable bulging" or knotting at the scar that caused a cramping pain when bending.  No limitation of daily activities or employment was noted; the examiner observed that the Veteran had worked for many years as a truck driver and would stretch to resolve the knotting sensation.  Physical examination revealed a scar measuring 7 inches by 0.5 inches, with tenderness to palpation but no depression, skin breakdown, or any limitation of motion or function noted.  The scar was noted to be deep without inflammation, edema, adherence, or keloid formation and no underlying soft tissue loss, although some soft tissue damage was observed.  In that connection, the examiner noted that the injury had been a full-thickness laceration of the left external abdominal oblique muscle.  The examiner concluded that the impairment to muscle group XIX was slight without any neurological involvement.

Pursuant to the Board's December 2013 remand, the Veteran was again provided VA examination in May 2014.  At that time, the examiner acknowledged the in-service penetrating muscle injury as well as the Veteran's complaint of a "knot in the scar area on and off" that caused pain and a "drawing sensation."  The scar was noted to be small or linear, indicating a short track of missile through the muscle, without evidence of wide damage to the muscle group, adhesion of the scar, or any fascial defects.  The injury was noted to cause some impairment of muscle tonus and loss of muscle substance, with muscles swelling and hardening abnormally in contraction and induration or atrophy of an entire muscle.  Occasional weakness of the muscle and uncertainty of movement on the left were noted, but no lowered threshold of fatigue, fatigue-pain, loss of power, or impaired coordination was found.  Muscle strength was normal, and no muscle atrophy was found.  The examiner noted that the "knot" in the area of the injury caused "extreme discomfort especially when it comes" and concluded that the overall severity of the injury-including the "knotting" sensation-was moderate and has been stable throughout the appeal period.

The Veteran's service-connected muscle wound injury of the abdomen is rated under Diagnostic Code 5319, governing injuries to Muscle Group XIX, which encompasses muscles of the abdomen and spine.  Their functions include support and compression of the abdominal wall and lower thorax; flexion and lateral motions of spine; and synergists in strong downward movements of the arm. Included in this muscle group are the muscles of the abdominal wall, which includes the rectus abdominus, external oblique, internal oblique, transversalis and quadratus lumborum.  The Veteran's disability is currently rated pursuant to Diagnostic Code 5319 as "moderate," with a 10 percent rating.  A moderately severe disability warrants a 30 percent rating, and a severe disability warrants a 50 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5319 (2013).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2013).

Muscle disability is considered to be moderate if it was caused by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history of a moderate muscle disability should include service department records or other evidence of in-service treatment for the wound as well as a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective signs of moderate disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56. (2013).

Muscle disability is considered to be moderately severe if it results from a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of the cardinal signs and symptoms of muscle disability as noted above and, if present, evidence of inability to keep up with work requirements.  The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups, the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and impairment of strength and endurance in comparison to the sound side.  Id.

Severe disability consists of through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Furthermore, objective findings of a severe disability include the following: ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  Id.

If present, the following are also signs of severe muscle disability: (1) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (2013).

In this case, for the Veteran to obtain a higher, 30 percent rating for residuals of a stab wound to the abdomen, his muscle injury would have to be classified as moderately severe.  The rating criteria specifies that the history of a moderately severe disability should include consistent complaints of the cardinal signs and symptoms of muscle disability, which are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c) (2013).  However, in this case, the May 2014 VA examiner specifically found that the Veteran's abdominal muscle strength was normal, and found no loss of power, lowered threshold of fatigue, fatigue-pain, or impairment of coordination.  Although some weakness and uncertainty of movement was noted, it was found to be occasional, and the examiner specifically concluded that the evidence taken as a whole amounted to no more than moderate disability.  In addition, both the May 2008 and the September 2010 VA examiner found no limitation of motion or any other impairment of function.  Therefore, based on the above, the Board concludes that the Veteran does not suffer from sufficient consistent signs and symptoms of a muscle disability required to obtain a higher evaluation for a moderately severe disability.  Although the Veteran has consistently reported pain and a "knotting" sensation in his left abdomen that occurred several times per month, on examination the VA examiners each acknowledged these complaints, and the May 2014 VA examiner specifically considered the Veteran's complained-of symptoms in concluding that the residuals of stab wound to the left abdomen were no more than moderate in severity. 

Further, there is no evidence that the Veteran's residuals of fragment wound to the abdomen led to an inability to keep up with work requirements.  The VA examiners all specifically noted that the Veteran had worked for 40 years following service and that his muscle disability had not had any significant effect on his employment.  Finally, objective evidence of a moderately severe disability includes impairment of strength and endurance, the loss of deep fascia, muscle substance or normal firm resistance of muscles compared to the sound side.  However, in this case, the Veteran has good abdominal strength, with only occasional weakness on the left, and normal endurance; there has been no loss of deep fascia or muscle substance.

In summary, the Board finds that the severity of the Veteran's Group XIX muscle injury does not approximate the criteria set forth in Diagnostic Code 5319 to warrant a higher, 30 percent rating for a moderately severe muscle injury at any point during the appeal period.

Turning to evaluation of the Veteran's scar, the Board notes that his scar associated with stab wound of the left abdomen has been evaluated as 10 percent disabling under Diagnostic Code 7804 for painful scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  The Board notes as an initial matter that the criteria for rating scars under Diagnostic Codes 7800 through 7805 were changed in September 2008.  73 Fed. Reg. 54,708-12 (Sept. 23, 2008) (effective from October 23, 2008).  In this case, the RO applied the prior Diagnostic Codes in rating the Veteran's scar.  However, in its March 2013 memorandum decision, the Court indicated that evaluation under both the prior and current rating criteria was appropriate.  Thus, the Board will evaluate the Veteran's scars under both the old and the new criteria.

Under the Diagnostic Codes governing scars prior to September 2008, Diagnostic Code 7801 allowed for a 10 percent rating, or higher, for scars, other than on the head, face, or neck, that are deep or that cause limited motion, which comprise an area exceeding 6 square inches (39 sq. cm.) or greater.  A note following the criteria defined a deep scar as one associated with underlying soft tissue damage.  Diagnostic Code 7802 provided for a maximum 10 percent rating for scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area of 144 square inches (929 sq. cm.) or greater.  Under prior Diagnostic Code 7803, a maximum 10 percent rating was warranted for unstable superficial scars.  A note following the criteria defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provided for a maximum 10 percent rating for superficial scars that are painful on examination.  According to a note following the Diagnostic Code, a superficial scar is one not associated with underlying soft tissue damage.  Under prior Diagnostic Code 7805, scars are to be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118.

Pursuant to the version of Diagnostic Code 7804 in effect from September 2008, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  Three or four scars that are unstable or painful warrant a 20 percent rating.  Id.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Id.

In this case, the Board notes that the Veteran was found at each VA examination to have tenderness to palpation of the left abdomen scar.  Thus, a 10 percent rating is warranted under both prior and current Diagnostic Code 7804, governing painful scars.  This is so for the entirety of the claim period.  

The Board does not find, however, that a rating in excess of 10 percent is warranted for the Veteran's scar associated with stab wound of the left abdomen at any time during the claim period.  In this connection, the Board notes that the scar has been found to measure no more than 3.5 square inches in total with no instability noted in the scar.  Thus, separate ratings are not warranted under prior Diagnostic Codes 7801, 7802, or 7803.  Similarly, current Diagnostic Code 7801 evaluates scars not of the head, face, or neck, that are deep and nonlinear.  In this case, the VA examination shows that, although the scar is deep, it has not been found to be nonlinear.  Thus, a rating under Diagnostic Code 7801 is not warranted.  As the total surface are of the Veteran's scar is less than 13.5 square inches, a separate rating under current Diagnostic Code 7802 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 7801, 7802 (2013).  

In this case, the Board has considered ratings under both prior and current Diagnostic Code 7805, which govern limitation of the part affected.  However, the May 2008, September 2010, and May 2014 VA examiners all found the Veteran's scar associated with stab wound of the left abdomen to cause the Veteran no limitation of motion or other limitation of function.  Further, the Board notes that to the extent the Veteran experiences pain, cramping, and a "knotting sensation" in the area of the scar, those symptoms are being compensated by the 10 percent rating assigned for injury to muscle group XIX evaluated under Diagnostic Code 5319 and discussed in detail above.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As the Veteran's symptoms of pain and "knotting" in his abdomen at the area of the stab wound injury are evaluated as part of his service-connected injury to muscle group XIX associated with stab wound of the left abdomen, to evaluate the same symptoms under any other Diagnostic Code would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2013).  See id.

The Board has considered the Veteran's and his representative's contentions with regard to his claim for a higher ratings for his service-connected disabilities.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, ratings higher than those already assigned are not warranted under the relevant criteria.

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant consideration of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected disorders have otherwise rendered impractical the application of the regular schedular standards.  In that connection, the Board acknowledges that the Veteran reported at each of his VA examinations that he had worked for 40 years as a truck driver and that his work was not impaired by his disabilities.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The symptoms the Veteran experiences are all specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.



ORDER

Entitlement to an initial disability rating in excess of 10 percent for injury to muscle group XIX associated with stab wound of the left abdomen is denied.

Entitlement to an initial disability rating in excess of 10 percent for scar associated with stab wound of the left abdomen is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


